Citation Nr: 1707747	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  10-26 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial increased rating for degenerative disc disease, lumbar spine.

2.  Entitlement to an initial increased rating for left hip osteoarthritis.

3.  Entitlement to an initial increased rating for osteomyelitis, right femur, inactive.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from August 1948 to June 1952; he died in December 2012.  01/02/2013 Virtual VA, Death Certificate.  The appellant was substituted for purposes of processing the Veteran's appeal to completion. 
See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).  

These matters came to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted entitlement to service connection for degenerative disc disease, lumbar spine, assigning a 10 percent rating; left hip osteoarthritis, assigning a noncompensable rating; osteomyelitis, right femur, inactive, assigning a 10 percent rating, all effective July 18, 2007.  A notice of disagreement was filed in December 2008.  In a May 2010 rating decision, the RO assigned a 20 percent rating to degenerative disc disease of the lumbar spine and assigned a 10 percent rating to left hip osteoarthritis, both effective July 18, 2007.  A statement of the case was issued in May 2010, and a substantive appeal was received in June 2010.


FINDING OF FACT

In February 2016, the Board was notified by the Montgomery RO that the appellant died in December 2015.  



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.



		
Paul Sorisio
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


